COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00315-CR


JOSHUA ED BOWYER                                                    APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1283996D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

                                I. INTRODUCTION

      Appellant Joshua Ed Bowyer appeals his conviction for driving while

intoxicated (DWI) with a child passenger under the age of fifteen.     See Tex.

Penal Code Ann. § 49.045(a)(2) (West Supp. 2011). In a single issue, Bowyer

argues that the trial court erred by denying his motion to suppress blood alcohol

test results obtained using the mandatory-blood-draw procedure of the Texas

      1
       See Tex. R. App. P. 47.4.
Transportation Code and without his consent or a valid search warrant. See Tex.

Transp. Code Ann. §§ 724.011(a), 724.012(b), 724.013 (West 2011). Following

the court of criminal appeals’s recent opinion in State v. Villarreal, No. PD-0306-

14, --- S.W.3d ---, 2014 WL 6734178, at *21 (Tex. Crim. App. Nov. 26, 2014), in

which the court held that such a warrantless, nonconsensual draw of a DWI

suspect’s blood does not categorically fall within any recognized exception to the

Fourth Amendment’s warrant requirement, nor can it be justified under a general

Fourth Amendment balancing test, we will reverse the trial court’s suppression

order and judgment and remand the case to the trial court.

                  II. FACTUAL AND PROCEDURAL BACKGROUND

      The State indicted Bowyer for DWI with a child passenger. He filed a

“MOTION TO SUPPRESS SEARCH WITHOUT WARRANT (MANDATORY

BLOOD     DRAW     PURSUANT       TO TRANSPORTATION CODE                SECTION

724.012).” At the suppression hearing, the State conceded that the officers in

this case had time to secure a warrant to conduct a blood draw but did not do so

because they were following Texas’s mandatory-blood-draw statute. See Tex.

Transp. Code Ann. § 724.012(b)(2).      After the hearing, the trial court denied

Bowyer’s motion to suppress. Bowyer then pleaded guilty pursuant to a plea

bargain, and in accordance with the plea bargain, the trial court sentenced

Bowyer to two years’ confinement in the State jail and a $1,000 fine, suspended

imposition of the confinement portion of the sentence, and placed Bowyer on

community supervision for five years. This appeal followed.


                                        2
                 III. BLOOD DRAW VIOLATED FOURTH AMENDMENT

        Following the United States Supreme Court’s decision in Missouri v.

McNeely, the court of criminal appeals recently held that the provisions in the

Texas Transportation Code do not, taken by themselves, form a constitutionally

valid alternative to the Fourth Amendment warrant requirement. --- U.S. ---, 133

S. Ct. 1552, 1563 (2013); Villarreal, --- S.W.3d at ---, 2014 WL 6734178, at *10–

16. Specifically, the court in Villarreal rejected the State’s arguments that (1) a

warrantless, nonconsensual blood test under the transportation code should be

upheld as categorically reasonable under the consent exception—applicable in

the form of a prior waiver through implied consent, the automobile exception, the

special-needs exception, or the search-incident-to-arrest exception, (2) a blood

draw should be treated as a seizure instead of a search, and (3) such a search

may be upheld on the basis that it is reasonable under a general Fourth

Amendment balancing test. Id. at ---, 2014 WL 6734178, *10–17. The State

raises these same arguments in this appeal.

        In this case, Bowyer did not consent to a blood draw, and a warrant to

draw his blood was not obtained.       The State does not rely on the exigent

circumstances exception to the warrant requirement. And despite having time to

obtain a warrant, the officers in this case relied exclusively on the “mandatory

provisions” of transportation code section 724.012(b)(2) for the warrantless blood

draw.     See Tex. Transp. Code Ann. § 724.012(b)(2).          We hold that this

warrantless, nonconsensual blood draw conducted pursuant to the mandatory-


                                        3
blood-draw and implied-consent provisions of the Texas Transportation Code

violated the Fourth Amendment. See Burks v. State, --- S.W.3d ---, No. 02-13-

00560-CR, 2015 WL 115964, at *1–3 (Tex. App.—Fort Worth Jan. 8, 2015, no

pet.) (“Following Villarreal, we hold that this warrantless, nonconsensual blood

draw conducted pursuant to the mandatory-blood-draw and implied-consent

provisions of the Texas Transportation Code violated the Fourth Amendment.”).

We further hold that the trial court erred by denying Bowyer’s motion to suppress

the blood alcohol test results, and we sustain his sole issue.

                                 IV. CONCLUSION

      Having sustained Bowyer’s sole issue, we reverse the trial court’s order

denying Bowyer’s motion to suppress and the trial court’s judgment, and we

remand this case to the trial court for further proceedings consistent with this

opinion.



                                                   /s/ Bill Meier

                                                   BILL MEIER
                                                   JUSTICE

PANEL: MEIER and GABRIEL, JJ. 2

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 12, 2015


      2
       Justice McCoy was a member of the original panel but has retired in the
interim.

                                         4